ON MOTION FOR REHEARING
Appellee seeks rehearing or clarification of the September 5, 1995, opinion filed in this cause. In his motion, appellant asserts, inter alia, that the appellee’s deposition is devoid of any mention of being cited for the height of his headlights, and there is no record of the height of appellee’s headlights or testimony that the headlight height was the proximate cause of the accident. Appellant filed a reply to the motion for rehearing together with a motion for sanctions in the form of attorney’s fees and costs. As grounds for the imposition of sanctions, appellant asserts the motion for rehearing was frivolous or filed in bad faith for the purpose of delay.
We deny the motions for rehearing and for sanctions, but amend the footnote by substituting the following in lieu of the language which appeared in the footnote in the opinion issued in September 1995:
In his deposition, appellee acknowledged that he had been cited for the unlawful height of his bumpers. He further stated that the oversized tires mounted on his modified jeep raised the bumper too high. Evidence concerning the jeep’s possibly unlawful headlight height appears in the deposition testimony of the Highway Patrol trooper who conducted the accident investigation.
In all other respects, the motions filed by appellee and appellant are denied.
WEBSTER, J., and REYNOLDS, Associate Judge, concur.